 



Exhibit 10.7
AMENDMENT TO CONTRACT OF SALE
     This Amendment to Contract of Sale (“Amendment”), the effective date of
which is November 27, 2006, is entered into by TR HIDDEN LAKE PARTNERS, LTD., a
Texas limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”). Buyer and Seller are sometimes collectively
referred to herein as the “Parties”.
Recitals
     A. WHEREAS, Seller and Buyer entered into that certain Contract of Sale
(the “Agreement”) with an Effective Date of May 4, 2006, pursuant to which
Seller agreed to sell and Buyer agreed to purchase certain improved real
property located in Bexar County, Texas, more particularly described in the
Agreement;
     B. WHEREAS, Seller and Buyer have entered into a number of contract
amendments, including that certain Amendment to Contract of Sale (the “September
Amendment”) with an effective date of September 25, 2006. The September
Amendment extended the Closing Date of the Agreement to November 10, 2006, and
provided for a further extension to November 27, 2006; and
     C. WHEREAS, Seller and Buyer mutually desire to amend certain provisions of
the Agreement.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements set forth herein entered into by Buyer and Seller, the receipt and
sufficiency of which is acknowledged, Seller and Buyer agree as follows:

  1.   Prior to the effective date hereof, Buyer delivered Earnest Money to the
Title Company totaling ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($150,000.00) to be applied in partial payment of the Sales Price at Closing
and/or otherwise disbursed in accordance with the provisions of the Agreement.
In connection with the September Amendment, that Earnest Money was fully and
finally released to Seller by the Title Company. In connection with the
execution of this Amendment, Buyer will deliver additional Earnest Money to the
Title Company totaling ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($150,000.00) to be applied in partial payment of the Sales Price at Closing
and/or otherwise disbursed in accordance with the provisions of the Agreement.
Notwithstanding anything contained to the contrary in the Agreement, Buyer
herein agrees, and directs the Title Company, to fully and finally release to
Seller all this additional Earnest Money presently upon receipt, specifically
being the $150,000.00 in additional Earnest Money referred to above, such funds
hereinafter being non-refundable to Buyer and unconditionally earned by Seller,
as compensation to Seller for granting an extension of the Closing Date to Buyer
as described below, except in the event of a “Special Seller Default” (as
defined in the September Amendment). If Buyer does in fact purchase the Property
and this Contract does in fact close, the $300,000.00 in total forfeited Earnest
Money will remain applicable to the Sales Price.

 



--------------------------------------------------------------------------------



 



  2.   Pursuant to the September Amendment the Closing Date was extended to be
November 3, 2006, and then further to November 27, 2006. Seller has agreed to
further extend the Closing Date as described below. Section 4(a) of the
Agreement is hereby deleted and the following Section 4(a) is inserted in its
stead;

  “(a)   The closing of the sale of the property to Buyer (the “Closing”) shall
take place at the Title Company no later than December 31, 2006, (the “Closing
Date”).”

  3.   Seller and Buyer have agreed to increase the Sales Price for the
Property. Section 2 of the Agreement is hereby deleted and the following
Section 2 is inserted in its stead:

“CONTRACT SALES PRICE. The total purchase price for the Property (the “Sales
Price”) shall be THIRTY TWO MILLION THIRTY THOUSAND AND NO/100 DOLLARS
($32,030,000.00), payable in cash at Closing. Payment in cash means payment by
wire transfer of immediately available federal funds (“Immediately Available
Funds”).”.

  4.   All terms defined in the Agreement and denoted by initial capital letters
shall have the same meanings provided in the Agreement when used in this
Amendment, except to the extent that the meaning of any defined term is modified
by or expressly set forth in the provisions of this Amendment.     5.   This
Amendment may be executed in multiple originals, each of which shall constitute
an original for all purposes and together which shall constitute a fully
executed agreement. A facsimile signature shall be deemed an original signature
for all purposes.     6.   In connection with the extension of the Closing Date
from November 3, 2006, to November 27, 2006, Buyer paid Seller a $175,000.00
extension fee (the “Prior Extension Fee”). $150,000.00 of the Prior Extension
Fee is applicable to the Sales Price at Closing in addition to total forfeited
Earnest Money as described in Section 1 above.



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment to be
effective as of November 27, 2006.

                          SELLER:
 
                        TR HIDDEN LAKE PARTNERS, LTD.,     a Texas limited
partnership
 
                        By:   TRDC Hidden Lake Partners, Ltd.,         a Texas
Limited partnership, its general partner
 
                            By:   Thompson Realty Development Corporation,      
      a Texas corporation, its general partner
 
                   
 
          By:   /s/ W.T. Field
 
   
 
          Name:   W.T. Field    
 
          Title:   President    
 
                        BUYER:
 
                        TRIPLE NET PROPERTIES, LLC,     a virginia limited
liability company
 
                        By:   /s/ Louis Rogers                       Name:  
Louis Rogers     Title:   President

 